EXHIBIT 10.3

 

CREDENCE SYSTEMS CORPORATION

 

2005 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

 

ARTICLE I

ESTABLISHMENT AND PURPOSE OF THE PROGRAM

 

1.01 Establishment of Program

 

The Credence Systems Corporation 2005 Non-Employee Director Option Program (the
“Program”) is adopted pursuant to the Credence Systems Corporation 2005 Stock
Incentive Plan (the “Plan”) and, in addition to the terms and conditions set
forth below, is subject to the provisions of the Plan.

 

1.02 Purpose of Program

 

The purpose of the Program is to enhance the ability of the Company to attract
and retain directors who are not Employees (“Non-Employee Directors”) through a
program of automatic Option grants.

 

1.03 Effective Date of the Program

 

The Program is effective as of the date the Plan is approved by the shareholders
of the Company.

 

ARTICLE II

DEFINITIONS

 

Capitalized terms in this Program, unless otherwise defined herein, have the
meaning given to them in the Plan.

 

ARTICLE III

OPTION TERMS

 

3.01 Date of Grant and Number of Shares

 

(a) Initial Grant. A Non-Qualified Stock Option to purchase 20,000 shares of
Common Stock shall be granted (the “Initial Grant”) to each Non-Employee
Director, such Initial Grant to be made to Non-Employee Directors elected or
appointed to the Board on the first business day after each such Non-Employee
Director first becomes a Non-Employee Director.

 

(b) Subsequent Grants. Beginning in the year 2005, each Non-Employee Director
shall be granted a Non-Qualified Stock Option to purchase 4,000 shares of Common
Stock (a “Subsequent Grant”) on April 1st, July 1st, October 1st and January 1st
of the following calendar year; provided that the Non-Employee Director is a
director on the date of grant of such Subsequent Grant and provided further that
no Subsequent Grant shall be made to any Non-Employee



--------------------------------------------------------------------------------

Director who has not served as a director of the Company, as of the date of
grant of such Subsequent Grant, for at least six (6) months. In the event any
April 1st, July 1st, October 1st or January 1st is not a business day, the
corresponding Subsequent Grant shall be made on the first business day after
such date.

 

3.02 Vesting

 

(a) Initial Grant. Each Initial Grant under the Program shall vest and become
exercisable as to one-eighth (1/8th) of the shares of Common Stock subject to
the Option six (6) months after the date of grant and shall vest and become
exercisable as to one-sixteenth (1/16th) of the shares of Common Stock subject
to the Option on each three-month anniversary of the date of grant thereafter,
such that the Option will be fully vested and exercisable four (4) years after
its date of grant.

 

(b) Subsequent Grant. Each Subsequent Grant under the Program shall vest and
become exercisable as to one-fourth (1/4th) of the shares of Common Stock
subject to the Option on each yearly anniversary of the April 1st grant date for
the first in the series of four Subsequent Grants awarded to each Non-Employee
Director, such that each Subsequent Grant will be fully vested and exercisable
four (4) years after the April 1st grant date for the first in the series of
four Subsequent Grants awarded to each Non-Employee Director. For initial
Subsequent Grants awarded to a Non-Employee Director who was ineligible to
receive a Subsequent Grant on April 1st of any year, the Vesting Commencement
Date (as set forth in the applicable option agreement) for such Subsequent
Grants to be made to such Non-Employee Director shall be the grant date of the
initial Subsequent Grant in such series of three or fewer Subsequent Grants.

 

3.03 Exercise Price

 

The exercise price per share of Common Stock of each Initial Grant and
Subsequent Grant shall be one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.

 

3.04 Termination of Continuous Service

 

Subject to Sections 3.05 and 3.06 of this Program, in the event a Non-Employee
Director’s Continuous Service terminates, a Non-Employee Director may exercise
the portion of each of his or her Options that was vested at the date of such
termination at any time within six (6) months after the date of the Non-Employee
Director’s termination of Continuous Service. Notwithstanding the foregoing, in
the event a Non-Employee Director dies within six (6) months after his or her
Continuous Service terminates, the portion of each of his or her Options that
was vested at the date of such termination of Continuous Service may be
exercised at any time within twelve (12) months after the date of death.

 

3.05 Termination as a Result of Death or Disability

 

In the event a Non-Employee Director’s Continuous Service terminates as a result
of his or her death or Disability, each of the Non-Employee Director’s Options
which is at the time outstanding under the Program automatically shall become
fully vested and exercisable immediately prior to the date of such termination.
In addition, a Non-Employee Director’s Options outstanding under the Program may
be exercised at any time within twelve (12) months after the date of the
Non-Employee Director’s termination of Continuous Service as a result of his or
her death or Disability.



--------------------------------------------------------------------------------

3.06 Termination as a Result of Retirement

 

In the event of a Non-Employee Director’s Qualifying Retirement, each of the
Non-Employee Director’s Options which is at the time outstanding under the
Program automatically shall become fully vested and exercisable immediately
prior to the date of such Qualifying Retirement. In addition, a Non-Employee
Director may exercise each of his or her Options outstanding under the Program
at any time within twelve (12) months after the date of the Qualifying
Retirement (but in no event later than the expiration date of the Option).

 

“Qualifying Retirement” is defined as a Non-Employee Director’s termination of
Continuous Service after attaining the age of sixty five (65) years and the
completion of nine (9) or more years of service as a Non-Employee Director.

 

3.07 Corporate Transaction/Change in Control

 

(a) Corporate Transaction. In the event of a Corporate Transaction, each Option
which is at the time outstanding under the Program automatically shall become
fully vested and exercisable immediately prior to the effective date of such
Corporate Transaction. Effective upon the consummation of the Corporate
Transaction, all outstanding Options under the Program shall terminate. However,
all such Options shall not terminate to the extent they are Assumed in
connection with the Corporate Transaction.

 

(b) Change in Control. In the event of a Change in Control (other than a Change
in Control which also is a Corporate Transaction), each Option which is at the
time outstanding under the Program automatically shall become fully vested and
exercisable, immediately prior to the specified effective date of such Change in
Control.

 

3.08 Other Terms

 

The Administrator shall determine the remaining terms and conditions of the
Options awarded under the Program.

 

3.09 Amendment, Suspension or Termination of the Program

 

The Board may at any time amend, suspend or terminate the Program without the
approval of the Company’s stockholders.